DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 10/08/2021.

Claims 2-20 are pending and being examined.  Claim 1 is canceled.  Claims 2 and 6-7 are amended.

New grounds of rejection are made in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “Completely free of pores having a diameter from 300-400 Angstroms” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention.  “Completely free of pores having a diameter from 300-400 Angstroms” is interpreted as a negative limitation.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  Throughout the instant application it is disclosed that pore size of 100-400 Angstroms is desired.  Paragraph [0025] of instant application discloses a range of 100-300 Angstroms is preferred; however, there is no disclosure that a pore size of 300-400 is undesired/excluded nor is there a mention/suggestion of pore diameters in the range of 300-400 Angstroms.  Applicant cites paragraph [0022] which states that “completely free” means less than 1 wt%.  However, the cited paragraph is directed to the amount of calcium hydroxide comprised in the absorption composition and not to the pore size distribution.  Applicant cites Fig. 10 in the captioned application to support “less than 1 wt%”.  However, the one example does not cover the entire claimed range of less than 1 wt%, it is only one data point at one value that is below 1 wt%.
In addition, “more than 40% by weight of the composition of pores having a diameter from 100-300 Angstroms and less than 20% by weight of the composition of pores having a diameter of 300-400 Angstroms” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) 
Throughout the instant application, it is disclosed that pore size of 100-400 Angstroms is desired and it is only in paragraph [0025] of instant specification that a preferred range of 100-300 Angstroms is disclosed.  However, there is no disclosure that a pore size of 300-400 is undesired/excluded nor is there a mention/suggestion of pore diameters in the range of 300-400 Angstroms; there is no disclosure nor a suggestion of an embodiment wherein the composition has less than 20% by weight of pores having a diameter of 300-400 Angstroms.  The preferred embodiment wherein 60-80% of pores have a diameter of 100-300 Angstroms does not disclose the diameter of the remaining 20-40% of the pores.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “more than 40% by weight of the composition of pores having a diameter from 100-300 Angstroms and less than 20% by weight of the composition of pores having a diameter of 300-400 Angstroms”.  It is unclear as to how the composition can have more than 40% by weight of pores having a diameter of 300 Angstroms and less than 20% by weight of pores having a diameter of 300 Angstroms.
It is also unclear as to how the composition can have 40-80% of pores having a diameter of 300 Angstroms and be completely free of pores having a diameter of 300 Angstroms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 10, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi et al. (US 2009/0246524 A1) in view of Langelin et al. (US 6322769 B1).
Considering claim 6, Ohmi teaches an acid gas absorption composition comprising calcium oxide, the composition comprising a specific surface area from 40-100 m2/g, a porous volume from 0.25-0.50 cm3/g, pores having a diameter from 100-300 Angstroms (10-30 nm) (Ohmi, [0095]-[0097]).
Ohmi does not explicitly teach more than 40% by weight of the composition of pores having a diameter from 100-300 Angstroms and less than 20% by weight of the composition of pores having a diameter from 300-400 Angstroms.
However, Ohmi teaches that if the maximum pore diameter is too large, the mechanical strength of the particles decreases resulting in disintegration of the granules when the granules are filled into a cylindrical reaction vessel and if the maximum pore diameter is too small, it is difficult for the gas to be processed to enter the inside of the porous particles (Ohmi, [0097]).  Langelin teaches that a pore volume consisting of pores with a diameter of 100 to 400 Angstroms have an excellent fluidity and easy dosage and allow a good utilization (treatment efficiency, in particular fume treatment) (Langelin, Col. 3 lines 39-45) and that it is advantageous for more than 60% of the total 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for to vary the pore diameter of Ohmi’s composition to have more than 40% by weight of the composition of pores having a diameter from 100-300 Angstroms and less than 20% by weight of the composition of pores having a diameter from 300-400 Angstroms.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to provide a composition having good fluidity and treatment efficiency in a fume treatment and to provide suitable capacity for a target gas without degrading the mechanical strength of the particles in the composition and having desired pore volume with a reasonable expectation of success.
Moreover, a prima facie case of obviousness exists because the claimed range overlaps the range taught by Langelin (see MPEP §2144.05(I)).  For example, selection of more than 60% (i.e., 100%) of pores having pore diameter of 100-300 Angstroms (i.e., which is within Langelin’s range of 100-400 Angstroms) would meet the claim limitation.
Ohmi does not explicitly teach the composition comprising a mixture comprising a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the first fraction is greater than 90 weight percent, based on the total weight of the mixture.
However, Langelin teaches a mixture comprising a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the second fraction ranges from 10 to 90 weight % (Langelin, Col. 3 lines 23-45 and Col. 5 lines 1-9).  Langelin also teaches mixtures comprising a first fraction of particles having a size of less than 32 micrometers at a weight percent ranging from 0-100% and a second fraction of particles of a size greater than 32 micrometers at a weight percent ranging from 0-100% (Langelin, Table I).  Langelin teaches the particle size distribution is a result effective variable relative to fluidity, utilization, and load loss (Langelin, Col. 3 lines 38-45 and Table I).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the composition of Ohmi to provide a mixture comprising a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the first fraction is greater than 90 weight percent, based on the total weight of the mixture as taught by Langelin.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order provide a composition having desired fluidity and treatment efficiency in a fume treatment and to provide suitable capacity for a target gas at desired degradation of the mechanical strength of the particles in the composition with a reasonable expectation of success.
Moreover, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  A prima facie case 
It should be noted that the claim is directed to a composition comprising calcium oxide having a specific area 40-100 m2/g, a porous volume from 0.25-0.50 cm3/g, more than 40% by weight of the composition of pores having a diameter from 100-300 Angstroms, a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the first fraction is greater than 90 weight percent, based on the total weight of the mixture.  The combination of Ohmi and Langelin teaches/obviates the claimed composition.  Thus, it would be expected that the composition of Ohmi and Langelin would also have an acid gas mass absorption capacity of at least 4.5 grams acid gas per 100 grams composition.
In the alternative, Langelin teaches the utilization/treatment efficiency is a result effective variable relative to the size distribution (Langelin, Col. 3 lines 38-45 and Col. 8 lines 33-45).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary utilization/treatment efficiency (by varying the size distribution) including to within the claimed gas mass absorption capacity of at least 4.5 grams acid gas per 100 grams composition in order to achieve desired acid gas mass absorption capacity.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired utilization/treatment efficiency with a reasonable expectation of success.  
Considering claim 2, Ohmi does not explicitly teach 40-80% by weight of the composition of pores having a diameter from 100-300 Angstroms and completely free of pores having a diameter from 300-400 Angstroms.
However, Ohmi teaches that if the maximum pore diameter is too large, the mechanical strength of the particles decreases resulting in disintegration of the granules when the granules are filled into a cylindrical reaction vessel and if the maximum pore diameter is too small, it is difficult for the gas to be processed to enter the inside of the porous particles (Ohmi, [0097]).  Langelin teaches that a pore volume consisting of pores with a diameter of 100 to 400 Angstroms have an excellent fluidity and easy dosage and allow a good utilization (treatment efficiency, in particular fume treatment) (Langelin, Col. 3 lines 39-45) and that it is advantageous for more than 60% (60-72%) of the total pore volume to consist of pores with a diameter of 100 to 400 Angstroms (Langelin, Col. 3 lines 19-23).  Langelin teaches the pore volume is directly related to the pore diameter (Langelin, Col. 3 lines 4-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Ohmi’s composition to have more 40-80% by weight of the composition of pores having a diameter from 100-300 Angstroms and completely free of pores having a diameter from 300-400 Angstroms.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to provide a composition having good fluidity and treatment efficiency in a fume treatment and to provide suitable capacity for a target gas without degrading the mechanical strength of the particles in the composition and having desired pore volume with a reasonable expectation of success.
Moreover, a prima facie case of obviousness exists because the claimed range overlaps the range taught by Langelin (see MPEP §2144.05(I)).  For example, selection of more than 60% (i.e., 100%) of pores having pore diameter of 100-300 Angstroms (i.e., which is within Langelin’s range of 100-400 Angstroms) would meet the claim limitation.
It should be noted that the claim is directed to a composition having a specific area 40-100 m2/g, a porous volume from 0.25-0.50 cm3/g, 40-80% by weight of the composition of pores having a diameter from 100-300 Angstroms and completely free of pores having a diameter from 300-400 Angstroms.  The combination of Ohmi and Langelin teaches the claimed composition.  Thus, it would be expected that the composition of Ohmi and Langelin would also have an acid gas mass absorption capacity of 4.5-6 grams acid gas per 100 grams composition, a relative sulfur absorption capacity of at least 3 relative to calcium hydroxide, and at least 25% reduction in SO2 and/or SO3 emissions relative to emissions observed without the use of the composition, when the acid gas comprises SO2 and/or SO3.
Considering claim 3, Ohmi teaches 5-95% calcium oxide by teaching a mixture containing 10-90 weight percent calcium oxide (Ohmi, [0128]).  Moreover, Ohmi teaches calcium oxide is prepared by calcining calcium hydroxide to calcium oxide (Ohmi, [0050]) wherein the calcium oxide contains calcium hydroxide in the an amount of 10 wt.% or less (Ohmi, [0072]).  Ohmi also teaches the calcium hydroxide may contain calcium carbonate and/or calcium oxide so far as their contents do not exceed 20 wt.%, particularly do not exceed 10 wt.% (Ohmi, [0140]).  Thus, it would be expected that the 
Considering claim 4, in paragraph [0022] of instant specification, applicant defines “substantially free” as referring to compositions having 8 wt.% or less.  Ohmi teaches calcium oxide is prepared by calcining calcium hydroxide to calcium oxide (Ohmi, [0050]) wherein the calcium oxide contains calcium hydroxide in the an amount of 10 wt.% or less (Ohmi, [0072]).  A prima facie case of obviousness exists because the claimed range of “substantially free” (8 wt.% or less) overlaps the range taught by Ohmi (10 wt.% or less) (see MPEP §2144.05(I)).
Considering claim 5, Ohmi teaches the composition comprising calcium hydroxide having a specific surface area from 30-65 m2/g within a pore diameter range of 2 to 100 nm (20-1000 Angstroms) (Ohmi, [0110]).  A prima facie case of obviousness exists because the claimed range of 25-55 m2/g and up to 1200 Angstroms overlaps the range taught by Ohmi (see MPEP §2144.05(I)).
Ohmi teaches a total pore volume of pores having a diameter of 2 to 100 nm is in the range of 0.25 to 0.50 mL/g (Ohmi, [010]), he does not explicitly teach a porous volume of less than 0.25 cm3/ g.
However, Langelin teaches a pore volume of greater than 0.06 cm3/g (Langelin, Col. 2 line 61 – Col. 3 line 7).  A prima facie case of obviousness exists because the claimed range of less than 0.25 cm3/g overlaps the range taught by Langelin (see MEPE §2144.05(I)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the composition of Ohmi to 3/g as taught by Langelin.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order provide a composition having good fluidity and treatment efficiency in a fume treatment and to provide suitable capacity for a target gas without degrading the mechanical strength of the particles in the composition with a reasonable expectation of success.
Considering claims 7 and 10, Ohmi teaches a method of preparing an acid gas absorption composition, the method comprising: (b) drying the intermediate material to a residual moisture content of less than 2 percent by weight of the intermediate material by teaching water-containing calcium hydroxide particles (intermediate material) are dried to a water (residual moisture) content of less than 0.5 wt. percent (Ohmi, [0108]); wherein the calcium hydroxide is characterized by a specific surface area of 30-60 m2/g (Ohmi, [0110]).  A prima facie case of obvious exists because the claimed range of (25-55 m2/g overlaps the range taught by Ohmi (see MPEP §2144.05(I)).  Ohmi teaches the calcium hydroxide particles (intermediate material) are heated between 315-500°C (Ohmi, [0109]).  
 Ohmi does not explicitly teach (a) hydrating a starting material to generate an intermediate material comprising calcium hydroxide and having a residual moisture content from 18-27% by weight of the intermediate material, wherein the starting material comprises calcium oxide characterized by a size less than 10 mm, a reactivity to water less than 40°C/min and (c) milling the intermediate material. 
However, Langelin teaches (a) hydrating a starting material to generate an intermediate material comprising calcium hydroxide and having a residual moisture 3/g (the calcium hydroxide particles have a porous volume greater than 0.06 cm3/g (less than 0.25 cm3/g) (Langelin, Col. 2, lines 61 - Col. 3, line 7); (c) milling the intermediate material to at least 90 percent by weight of the mixture having a size of less than 32 micrometers (the calcium hydroxide (intermediate material) is subjected to a crushing (milling) operation producing a mixture comprising up to (at least) 90 percent by weight of a second fraction having a size less than 32 micrometers) (Langelin, Col. 5, lines 1-9); and more than 40 percent by weight of the composition of pores having a diameter from 100-400 Angstroms (the particles (composition) comprise a portion containing pores having a diameter of 100-400 Angstroms, the portion comprises more than 60 percent of the composition) (Langelin, Col. 3, lines 4-23).  Langelin teaches the pore volume is directly related to the pore diameter (Langelin, Col. 3 lines 4-23).
Although Langelin’s preferred embodiment is a mixture comprising a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the second fraction ranges from 10 to 90 weight %, he does teach that the desire for small particle size 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ohmi to hydrate a starting material to generate an intermediate material comprising calcium hydroxide and having a residual moisture content from 18-27% by weight of the intermediate material, wherein the starting material comprises calcium oxide characterized by a size less than 10 mm, a reactivity to water less than 40°C/min; the intermediate material exhibit a porous volume less than 0.25 cm3
Moreover, a prima facie case of obviousness exists because the claimed range overlaps the range taught by Langelin (see MPEP §2144.05(I)).  For example, selection of more than 60% (i.e., 100%) of pores having pore diameter of 100-300 Angstroms (i.e., which is within Langelin’s range of 100-400 Angstroms) would meet the claim limitation of more than 40% by weight of the composition of pores with a diameter from 100-300 Angstroms completely free of pores having a diameter from 300-400 Angstroms.
Ohmi does not explicitly teach (d) contacting at least a portion of the intermediate material and a heated gaseous stream for a time sufficient to heat the intermediate material.
However, Langelin teaches a method of heating the intermediate material using air heated to 400°C by injecting it into the chamber of the dryer (Langelin, Col. 5 lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contact at least a portion of the intermediate material and a heated gas stream such as air wherein the gas stream is from 390-510°C in Ohmi’s method.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because such a method is known in industry for heating a material comprising calcium hydroxide.
Considering claim 8, Langelin teaches that the milling can be carried out after or during the drying (Langelin, Col. 4 lines 45-47).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to simultaneously dry and mill the 
Considering claims 15 and 16, although Langelin’s preferred embodiment is a mixture comprising a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the second fraction ranges from 10 to 90 weight %, he does teach that the desire for small particle size distribution for a large specific surface area and teaches that the size distribution is  a result effective variable relative to fluidity (Langelin, Col. 1 lines 25-31, Col. 3 lines 55-62).  In addition, Langelin teaches mixtures with varying particle size distributions wherein the fraction of particles having a size less than 32 micrometer can range from 0-100% (Langelin, Table I).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the weight percent of the first fraction including to at least 95 weight percent or 95-98 weight percent.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired surface area for treatment of fumes and fluidity with a reasonable expectation of success.
Considering claims 17 and 18, although Langelin’s preferred embodiment is a mixture comprising a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the second fraction ranges from 10 to 90 weight %, he does teach that 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the intermediate material such that at least 95 weight percent or 95-98 weight percent of the mixture has a size of less than 32 micrometers.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired surface area for treatment of fumes and fluidity with a reasonable expectation of success.

Claims 9, 11-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi et al. (US 2009/0246524 A1) in view of Langelin et al. (US 6322769 B1) and Benson et al. (US 2009/0220411 A1).
Considering claim 9, all of the limitations are met by the prior art referenced in meeting claim 7 limitations except for injecting the composition into a flue duct carrying the flue gas.
Ohmi teaches using calcium oxide and calcium hydroxide as absorbent for gaseous acids (Ohmi, [0002]).  Ohmi does not explicitly teach injecting the composition into a flue duct carrying the flue gas.
However, Benson teaches using lime to remove acid gases (Benson, abstract).  Benson teaches injecting the composition into the flue gas immediately after the furnace in order to remove acid gases (Benson, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to inject the composition of Ohmi into a flue duct carrying the flue gas.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to remove acid gases from the flue gas with a reasonable expectation of success.
Considering claim 11, it has already been established that Ohmi/Langelin teach the composition of claim 6.
Ohmi teaches using calcium oxide and calcium hydroxide (i.e., composition of claim 6) as absorbent for gaseous acids (Ohmi, [0002]).  Ohmi does not explicitly teach injecting the composition into a flue duct carrying the flue gas.
However, Benson teaches using lime to remove acid gases (Benson, abstract).  Benson teaches (a) injecting the acid gas absorption composition into a flue duct carrying the flue gas (the activated lime (composition) is injected into flue gas immediately after the furnace, as such the injection would be expected to be in a flue duct as claimed) (Benson, [0026]); (b) reacting the composition with the acid gas in the flue gas to generate a reaction product including at least one of a calcium sulfate, a calcium sulfite, and a calcium chloride (although not explicitly disclosed, the reference recites the composition reacts with the acid gases wherein the acid gases including sulfur dioxide, sulfur trioxide and hydrogen chloride; as such the calcium oxide composition would be expected to form the claimed compounds from the reactions) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to inject the acid gas absorption composition of claim 6 and react the composition with the acid gas in the flue gas as claimed.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to reduce the acid gas concentration with a reasonable expectation of success.
Considering claim 12, the combination of Ohmi, Langelin and Benson teaches the method of claim 11, but Ohmi does not disclose wherein the composition is characterized by a removal efficiency on a (sorbent mass/acid gas inlet mass) basis up to 10.  However the combination of Ohmi/Langelin teaches the claimed composition; thus, it would be expected that the composition of Ohmi/Langelin would also be characterized by a removal efficiency on a (sorbent mass / acid gas inlet mass) basis up to 10.
Considering claim 13, Benson teaches Benson exemplifies an embodiment wherein a 10 gram sample was utilized (less than 16,000 Ibs/hr) (Benson, [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of Ohmi to provide an injection rate of the composition less than 16,000 Ibs/hr, as taught by Benson.  One ordinary skill in the art, before the effective filing date of the claimed 
Considering claim 14, although Ohmi teaches calcium oxide and calcium hydroxide are highly reactive with acid and they are utilized as absorbents for gaseous acids such as hydrogen chloride and sulfur dioxide gas (Ohmi, [0002]), he does not explicitly teach reacting the composition with HCl, SO2 and/or SO3 in the flue gas reduces HCl, SO2 and/or SO3 emissions by at least 25% when measured against emissions observed without the use of the composition.
However, Benson teaches activated lime reacts with the acid gases in a combustion gas stream (i.e., flue gas) and removes them from the gas stream wherein the acid gases include sulfur dioxide, sulfur trioxide and hydrogen chloride; Benson teaches an embodiment which absorbs approximately 87 percent of SO2 (at least 25 percent reduction) (Benson, [0014], [0017], [0026], and [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ohmi to react the composition with HCI, SO2 and/ or SO3 in the flue gas to reduce HCI, SO2 and/ or SO3 emissions by at least 25 percent when measured against emissions observed without the use of the composition, when the acid gas comprise HCI, SO2 and/ or SO3, as taught by Benson.  One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to do so in order to absorb high levels of the acid gas with a reasonable expectation of success.
Considering claims 19-20, although Langelin’s preferred embodiment is a mixture comprising a first fraction of particles having a size of less than 32 micrometers 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the weight percent of the first fraction including to at least 95 weight percent or 95-98 weight percent.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired surface area for treatment of fumes and fluidity with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding support for new matter have been fully considered but are not persuasive.
“Completely free of pores having a diameter from 300-400 Angstroms” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention.
Throughout the instant application it is disclosed that pore size of 100-400 Angstroms is desired.  Paragraph [0025] of instant application discloses a range of 100-300 Angstroms is preferred; however, there is no disclosure that a pore size of 300-400 
In addition, “more than 40% by weight of the composition of pores having a diameter from 100-300 Angstroms and less than 20% by weight of the composition of pores having a diameter of 300-400 Angstroms” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention.  In support, applicant cites paragraph [0025] of instant specification and asserts that 100% of pores having a diameter of 100-400 Angstroms and 80% of pores having a diameter of 100-300 Angstroms results in 20% pores having a diameter of 300-400 Angstroms.  However, in this calculation, applicant is combining two different embodiments and there is no disclosure that in one embodiment 100% of the pores have a diameter of 100-400 Angstroms in addition to 80% of pores of that same embodiment having a diameter of 100-300 Angstroms.  Paragraph [0025] describes one embodiment wherein 40-100% of pores have a diameter of 100-400 Angstroms, another embodiment wherein 60-80% of pores have a diameter of 100-400 Angstroms, and an additional embodiment wherein 60-80% of pores have a diameter of 100-300 Angstroms.
Throughout the instant application, it is disclosed that pore size of 100-400 Angstroms is desired and it is only in paragraph [0025] of instant specification that a preferred range of 100-300 Angstroms is disclosed.  However, there is no disclosure that a pore size of 300-400 is undesired/excluded nor is there a mention/suggestion of pore diameters in the range of 300-400 Angstroms; there is no disclosure nor a suggestion of an embodiment wherein the composition has less than 20% by weight of pores having a diameter of 300-400 Angstroms.  The preferred embodiment wherein 60-80% of pores have a diameter of 100-300 Angstroms does not disclose the diameter of the remaining 20-40% of the pores.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.